Affirmed and Opinion filed April 3, 2003








Affirmed and Opinion filed April 3, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00919-CR
____________
 
TOMMY WASHINGTON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 337th District Court
Harris County, Texas
Trial
Court Cause No. 881,341
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a plea of guilty to the felony offense of
theft as a third offender.  On July 20,
2001, the trial court granted appellant two years deferred adjudication and
imposed additional conditions of community supervision.  On October 10, 2001, the State moved to
adjudicate guilt.  After a hearing on
August 27, 2002, the court adjudicated appellant guilty of felony theft and
sentenced him to fifteen months in a state jail facility.   Appellant filed a written notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396 (1967), by presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed April 3, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.
Do Not Publish C Tex. R.
App. P. 47.2(b).